 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10   BRUCE BROUILLETTE,                     CASE NO. 8:20-cv-02133-JLS-ADS
     Individually and on behalf of all
11   others similarly situated,             ORDER DISMISSING PUTATIVE
                                            CLASS ALLEGATIONS WITHOUT
12                             Plaintiff,   PREJUDICE AND WITHOUT NOTICE
                                            AND INDIVIDUAL CLAIMS WITH
13         vs.                              PREJUDICE
14   VIVID SEATS, LLC,
15                             Defendant.
16

17

18

19

20
21

22

23

24

25

26

27

28
 1                                        ORDER
 2         Having considered the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
 3   41(a)(1)(A)(ii) and for good cause appearing, the Court hereby orders that:
 4               (1)    All putative class action allegations and claims in the
 5         above-styled action are hereby dismissed without prejudice;
 6               (2)    All individual allegations and claims on behalf of Plaintiff
 7         Bruce Brouillette against Defendant Vivid Seats LLC are hereby
 8         dismissed with prejudice and without any findings of liability,
 9         wrongdoing, admissions, fault or damages of any kind;
10               (3)    No Party hereto shall be entitled to costs or attorneys’ fees
11         because of this Order of Dismissal;
12               (4)    Based on the factors identified in Diaz v. Trust Territory
13         of the Pacific Islands, 876 F.2d 1401 (9th Cir. 1989), the above
14         dismissal of the class allegations may be made, and hereby is made,
15         without notice to the putative class; and
16               (5)    This action is hereby dismissed on the terms outlined
17         above.
18         IT IS SO ORDERED.
19

20
21   Dated: July 02, 2021                          _________________________________

22
                                            HON. JOSEPHINE L. STATON
                                            UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
